PER CURIAM.
After careful consideration of the record, the original briefs, and the supplemental briefs, we have concluded that the order under review (the order on plaintiffs’ motion for deficiency judgment) must be affirmed. Robbie v. City of Miami, 469 So.2d 1384 (Fla.1985)(settlements are governed by the rules for interpretation of contracts, are highly favored in the law, and will be enforced whenever possible); J. Allen, Inc. v. Castle Floor Covering, Inc., 543 So.2d 249 (Fla. 2d DCA 1989)(by entering into a settlement agreement, any rights and duties the parties had at that moment were merged into their settlement agreement unless stated otherwise).
Affirmed.